EXHIBIT 10.2

 

Form of Stock Option Grant Letter for Non-Employee Directors

 

[Date of Grant]

 

[Name]

[Address]

[City, State Zip]

Dear [Optionee],

 

I am pleased to advise you that PLC Systems Inc. (the “Company”) has, on this
date, pursuant to its 2005 Stock Incentive Plan (the “Plan”), awarded you a
nonstatutory stock option to purchase                      shares of the Common
Stock, no par value per share, of the Company at a price of $       per share.

 

In addition to the terms of the Plan, the following terms and conditions are
applicable with respect to this option, and your signature below shall
constitute your acknowledgement and acceptance of same:

 

1.                                       This option will become exercisable
(“vest”) as to [                        ][, provided that any unvested shares
shall become immediately exercisable upon termination of your service as a
Director of the Company for any reason other than related to your willful
misconduct or willful failure to perform your responsibilities as a Director of
the Company, as determined by the Company, which determination shall be
conclusive].  Note: The preceding clause may be inserted at the discretion of
the Company’s Board of Directors.  The right of exercise shall be cumulative so
that to the extent the option is not exercised in any period to the maximum
extent permissible it shall continue to be exercisable, in whole or in part,
with respect to all shares for which it is vested until the earlier of the
expiration date or the termination of this option under Section 2 hereof or the
Plan.

 

2.                                       This option is subject to the following
exercise terms:

 

(a)                                  Should your service as a Director of the
Company terminate for any reason other than death or disability (as defined in
the Internal Revenue Code of 1986, as amended (the “Code”)), all unexercised
options shall terminate ninety (90) days after the date of such termination (but
in no event after [five (5)/ten (10)] years from the date of grant); provided,
however, that (i) if, as of the date of such termination for any reason other
than death or disability, you have been a Director of the Company continuously
for at least the five (5) years prior to such date, then all of your unexercised
options shall instead terminate three (3) years after the date of such
termination (but in no event after [five (5)/ten (10)] years from the date of
grant), and (ii) this option shall be exercisable only to the extent that you
were entitled to exercise this option on the date of such termination.

 

(b)                                 In the event your service as a Director of
the Company terminates as a result of your death, the outstanding options
exercisable by you at the date of your death may be exercised by your estate
until one (1) year from the date of your death (but in no event after [five
(5)/ten (10)] years from the date of grant), provided that this option shall be
exercisable only to the extent that this option was exercisable by you on the
date of your death.

 

--------------------------------------------------------------------------------


 

(c)                                  In the event your service as a Director of
the Company terminates as a result of your disability (as defined in the Code),
the outstanding options exercisable by you at the date of such termination may
be exercised until one (1) year from the date of such termination (but in no
event after [five (5)/ten (10)] years from the date of grant), provided that
this option shall be exercisable only to the extent that this option was
exercisable by you on the date of your disability.

 

3.                                       This option may be exercised in whole
or in part from time to time; provided, however, that an option may not be
exercised as to less than 100 shares at any one time unless it is being
exercised in full and the balance of the shares subject to the option is less
than 100.  Each election to exercise this option shall be in writing, signed by
you, and received by the Company at its principal office, accompanied by this
letter, and payment in full in the manner provided in the Plan.

 

4.                                       The shares of Common Stock underlying
this option and the exercise price therefor shall be equitably adjusted from
time to time for stock splits, reverse splits, stock dividends and
reclassifications of shares in accordance with the Plan.

 

5.                                       [In the event of a Reorganization Event
(as defined in the Plan), the Company shall give prior notice of such an event
to you, and you may exercise up to 100% of this option as of a time specified in
such notice.  If you do not exercise the option prior to the consummation of the
Reorganization Event, all unexercised portions of this option shall terminate
and be of no further force or effect.]  Note: The preceding clause may be
inserted at the discretion of the Company’s Board of Directors.

 

6.                                       No shares will be issued pursuant to
the exercise of this option unless and until you pay to the Company, or make
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option.

 

7.                                       This option may not be sold, assigned,
transferred, pledged or otherwise encumbered by you, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during your lifetime, this option shall be exercisable only by you.

 

8.                                       Unless earlier terminated, this option
will expire [five (5)/ten (10)] years from the date of grant.

 

9.                                       This option is subject to the
provisions of the Plan, a copy of which is furnished to you with this option.

 

When you wish to exercise this stock option, please refer to the provisions of
this letter and the Plan and then correspond in writing with the Chief Financial
Officer of the Company. Further, please indicate your acknowledgment and
acceptance of this option by signing the enclosed copy of this letter and
returning it to the undersigned or                            within 30 days of
your receipt of this grant.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

Mark R. Tauscher,

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT:

 

 

 

 

 

 

 

 

 

 

 

Optionee

 

 

 

--------------------------------------------------------------------------------